DETAILED ACTION
	The present application is a domestic application filed 22 February 2021, which is a divisional of US 16/555,222 (now US Patent No. 10,961,267), filed 29 August 2019, which is a divisional of US 15/358,462 (now US Patent No. 10,435,428), filed 22 November 2016, which claims priority to US Provisional Application No. 62/259,273, filed 24 November 2015.
	The preliminary amendment filed 22 February 2021 is acknowledged. Claims 21-23 and 25-32 are pending in the current application and are examined on the merits herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23 and 25-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-19 of U.S. Patent No. 10,233,174 in view of Silverman (The Organic Chemistry of Drug Design and Drug Action, 1992, cited in PTO-892). 
Claim 17 is directed towards a process for preparing a compound of formula (I): 
    PNG
    media_image1.png
    247
    320
    media_image1.png
    Greyscale
, the process comprising deprotecting a compound of formula (I-A): 
    PNG
    media_image2.png
    225
    322
    media_image2.png
    Greyscale
. Claim 19 is directed towards a process for preparing a compound of claim 11 
    PNG
    media_image3.png
    223
    318
    media_image3.png
    Greyscale
, comprising (a) reacting a compound of formula 12’ 
    PNG
    media_image4.png
    283
    272
    media_image4.png
    Greyscale
with a compound of formula 13  
    PNG
    media_image5.png
    165
    254
    media_image5.png
    Greyscale
 to provide a compound of formula 14’ 
    PNG
    media_image6.png
    220
    324
    media_image6.png
    Greyscale
and (b) deprotecting the compound of formula 14’ to provide the compound of formula 1. The ‘174 Patent teaches these compounds are prodrugs of tofacitinib (claims 24-27) for the treatment of gastrointestinal inflammatory diseases (claims 20-23). 
The difference between the compounds of the ‘174 Patent and the present claims is a -S- versus -O- (thiocarbamate versus carbamate).
Silverman teaches bioisosteres are substituents or groups that have chemical or physical similarities, and produce similar biological properties (p.19). It is a modification to a lead compound that has been found useful in reducing toxicity or improving activity of a lead compound or metabolism of a lead compound. Silverman teaches -O- and -S- are classical bivalent isosteres of each other (Table 2.2). Silverman teaches the subtle changes in structure, receptor interactions, pharmacokinetics and metabolism between bioisosteres allow them to be successful in optimizing lead compounds (p.21).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the -S- with -O- in the tofacitinib prodrugs of the ‘174 Patent because they are bioisosteres of each other. 
The skilled artisan would have been motivated to substitute the -S- with -O- in the tofacitinib prodrugs of the ‘174 Patent because they are bioisosteres of each other, wherein substituting one divalent atom for another is a known technique for modifying lead compounds. According to Silverman, there is a reasonable expectation the bioisostere derivative will at least have similar biological properties. In this case, the ordinary artisan would have had a reasonable expectation that it would at least have similar properties as a prodrug of tofacitinib for the treatment of gastrointestinal inflammatory diseases. 
Thus the claimed invention as a whole is prima facie obvious over the combined teaching of the prior art. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326. The examiner can normally be reached M-F: Noon-8pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAHAR CRAIGO/
Primary Examiner
Art Unit 1759